[logo.jpg]


--------------------------------------------------------------------------------

10172 Linn Station Road
Louisville, KY 40223




June 15, 2011




To the Audit Committee of the Board of Directors of NTS Mortgage Income Fund
(the “Audit Committee”):
 
NTS Development Company and Residential Management Company (collectively
referred to herein as “NTS”) agree to defer amounts owed to them by the NTS
Mortgage Income Fund or its subsidiaries (the “Fund”) as of June 10, 2011, and
to permit any such amounts to accrue from the date of this agreement through
September 30, 2011, other than as permitted by cash flows of the Fund.  As of
June 10, 2011, the Fund owed $6,976,738.03 to NTS and their affiliates.
 
NTS further agrees to advance to the Fund such monies as are reasonably
necessary to cover any shortfalls for expenses incurred between June 10, 2011
and September 30, 2011, and for those expenses provided for in the Fund’s
2011-2012 Budget as approved by the Fund’s Board of Directors through September
30, 2011.  Unless NTS otherwise agrees, any such advances shall exclude any
principal repayments on the mortgage note owed by the Fund to PNC Bank, National
Association.
 
The terms of any deferrals or advances from NTS will be presented to the Audit
Committee for prior approval and may be documented through a promissory note or
notes from the Fund to NTS or their affiliates which shall mature on September
30, 2011.  Any amounts so deferred or advanced by NTS shall accrue interest at
the same rate as the NTS cost of funds rate which is currently 5.34%.
 
NTS has the financial ability to allow such deferrals and advances and will
provide evidence of such upon reasonable request of the Audit Committee.
 






/s/ J.D. Nichols               
J.D. Nichols
                       Chairman of NTS Development Company
and Residential Management Company








/s/ Brian F. Lavin              
                          Brian F. Lavin
President of NTS Development Company
and Residential Management Company